Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 dated as of March 25, 2011 (this “Amendment”), to the CREDIT
AGREEMENT dated as of December 6, 2010 (the “Credit Agreement”), among TRANSDIGM
INC., a Delaware corporation (the “Borrower”), TRANSDIGM GROUP INCORPORATED, a
Delaware corporation (“Holdings”), each subsidiary of the Borrower from time to
time party thereto, the lenders party thereto (the “Lenders”), and CREDIT SUISSE
AG, as administrative agent and collateral agent for the Lenders (in such
capacities, the “Agent”).

A. Pursuant to the Credit Agreement, the Lenders have extended, and have agreed
to extend, credit to the Borrower.

B. The Borrower, Holdings, the Subsidiaries of the Borrower party hereto and the
Required Lenders desire to amend the Credit Agreement in the manner set forth
herein.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein
(including in the recitals hereto) shall have the meanings given to them in the
Credit Agreement (as amended hereby).

SECTION 2. Amendment to the Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 4 hereof, the Credit Agreement is hereby amended
by amending and restating clause (13) of the definition of the term “Permitted
Indebtedness” set forth in Section 1.01 of the Credit Agreement in its entirety
to read as follows:

 

  “(13)

senior secured Indebtedness (which may have the same lien priority as, or a
junior lien priority to, the Obligations) and senior unsecured Indebtedness, and
Refinancing Indebtedness in respect thereof; provided that (i) at the time of
such incurrence and after giving effect thereto and to the use of the proceeds
thereof, no Default or Event of Default shall have occurred and be continuing,
(ii) the final maturity of such Indebtedness at the time of incurrence thereof
shall be no earlier than the latest final maturity of the Loans, (iii) the
Weighted Average Life to Maturity of such Indebtedness at the time of incurrence
thereof shall be no shorter than the remaining Weighted Average Life to Maturity
of the Loans, (iv) such Indebtedness shall not constitute an obligation
(including pursuant to a guarantee) of any Subsidiary that is not (or, in the
case of after-acquired Subsidiaries, is not required to become) a Loan Party
hereunder and (v) the obligations in respect thereof shall not be secured by any
Lien on any asset of Holdings, the Borrower or any Subsidiary other than any
asset constituting Collateral; provided further that, except in connection with
any Refinancing Indebtedness, (x) at the time of the incurrence of any senior
secured Indebtedness having the same lien priority as the Obligations and after
giving effect thereto and to the use of the proceeds thereof, the Consolidated
Secured Debt Ratio would not exceed 4.00 to 1.00, and (y) at the time of the



--------------------------------------------------------------------------------

 

incurrence of any senior secured Indebtedness having a lien priority junior to
the Obligations or any senior unsecured Indebtedness and after giving effect
thereto and to the use of the proceeds thereof, the Borrower shall be in Pro
Forma Compliance with the covenants set forth in Section 6.14;”.

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, Holdings and the Borrower represent and warrant to
each of the Lenders, the Agent and the Issuing Bank that (a) this Amendment has
been duly authorized, executed and delivered by Holdings, the Borrower and the
Subsidiaries of the Borrower party hereto, and this Amendment constitutes a
legal, valid and binding obligation of Holdings, the Borrower and the
Subsidiaries of the Borrower party hereto, subject to applicable bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally and to general principles of equity;
(b) after giving effect to this Amendment, the representations and warranties
set forth in Article III of the Credit Agreement and in each other Loan Document
are true and correct in all material respects on and as of the Amendment
Effective Date (as defined below), except to the extent such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct in all material respects on and as of such earlier date; provided
that, in each case, such materiality qualifier shall not be applicable to any
representation and warranty that already is qualified or modified by materiality
in the text thereof; and (c) as of the Amendment Effective Date, after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.

SECTION 4. Amendment Effectiveness. This Amendment shall become effective as of
the date (the “Amendment Effective Date”) on which the Agent shall have received
(a) counterparts of this Amendment that, when taken together, bear the
signatures of the Borrower, Holdings, the Subsidiaries of the Borrower party to
the Credit Agreement on the date hereof and the Required Lenders and
(b) reimbursement of all expenses required by Section 9.03 of the Credit
Agreement or by any other Loan Document to be reimbursed by the Borrower in
connection with this Amendment and the transactions contemplated hereby to the
extent invoiced on or prior to the date hereof.

SECTION 5. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Issuing Bank or the Agent under the Credit Agreement or any other Loan Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective only with respect to the provisions of the Credit Agreement
specifically referred to herein. After the date hereof, any reference to the
Credit Agreement in any Loan Document, and the terms “this Agreement”, “herein”,
“hereunder”, “hereto”, “hereof” and words of similar import in the Credit
Agreement, shall, unless the context otherwise requires, mean the Credit
Agreement as modified hereby. This Amendment shall constitute a “Loan Document”
for all purposes of the Credit Agreement and the other Loan Documents.

 

2



--------------------------------------------------------------------------------

SECTION 6. Acknowledgement and Consent. Each Loan Party hereby acknowledges that
it has read this Amendment and consents to the terms hereof and further hereby
affirms, confirms and agrees that (a) notwithstanding the effectiveness of this
Amendment, the obligations of such Loan Party under each of the Loan Documents
to which it is a party shall not be impaired and each of the Loan Documents to
which such Loan Party is a party is, and shall continue to be, in full force and
effect and is hereby confirmed and ratified in all respects, in each case, as
amended hereby; (b) its Guarantee of the Obligations, and the pledge of and/or
grant of a security interest in its assets as Collateral to secure the
Obligations, all as and to the extent provided in the Collateral Documents as
originally executed, shall continue in full force and effect in respect of, and
to secure, the Obligations; and (c) all the representations and warranties made
by or relating to it contained in the Credit Agreement and the other Loan
Documents are true and correct in all material respects on and as of the
Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct in all material respects on and as of such earlier date; provided
that, in each case, such materiality qualifier shall not be applicable to any
representation and warranty that already is qualified or modified by materiality
in the text thereof.

SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
other customary means of electronic transmission (e.g., “pdf”) shall be as
effective as delivery of a manually executed counterpart hereof.

SECTION 8. Applicable Law. THIS AMENDMENT AND ALL CLAIMS AND CONTROVERSIES IN
CONNECTION HEREWITH SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK. The provisions of Sections 9.09 and 9.10 of the
Credit Agreement shall apply to this Amendment to the same extent as if fully
set forth herein.

SECTION 9. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

TRANSDIGM INC. by    

/s/ W. Nicholas Howley

  Name: W. Nicholas Howley   Title: Chairman and Chief Executive Officer
TRANSDIGM GROUP INCORPORATED by    

/s/ W. Nicholas Howley

  Name: W. Nicholas Howley   Title: Chairman and Chief Executive Officer

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE TRANSDIGM INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MARATHONNORCO AEROSPACE, INC.

 

ADAMS RITE AEROSPACE, INC.

 

CHAMPION AEROSPACE LLC

 

AVIONIC INSTRUMENTS LLC

 

SKURKA AEROSPACE INC.

 

CDA INTERCORP LLC

 

AEROCONTROLEX GROUP, INC.

 

AVIATION TECHNOLOGIES, INC.

 

AVTECH CORPORATION

 

TRANSICOIL LLC

 

MALAYSIAN AEROSPACE SERVICES, INC.

 

BRUCE AEROSPACE INC.

 

BRUCE INDUSTRIES, INC.

 

CEF INDUSTRIES, LLC

 

ACME AEROSPACE, INC.

 

DUKES AEROSPACE, INC.

 

SEMCO INSTRUMENTS, INC.

 

AIRCRAFT PARTS CORPORATION

 

MCKECHNIE AEROSPACE HOLDINGS, INC.

 

MCKECHNIE AEROSPACE DE, INC.

 

MCKECHNIE AEROSPACE US LLC

 

MCKECHNIE AEROSPACE INVESTMENTS, INC.

 

HARTWELL CORPORATION

 

WESTERN SKY INDUSTRIES, LLC

 

TEXAS ROTRONICS, INC.

      by    

/s/ Gregory Rufus

  Name: Gregory Rufus   Title: Treasurer and Secretary

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE TRANSDIGM INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually and as Agent,       by   
  

    /s/ Robert Hetu

   Name: Robert Hetu    Title: Managing Director       By      

    /s/ Rahul Parmar

   Name: Rahul Parmar    Title: Associate

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE TRANSDIGM INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

 

LENDER SIGNATURE PAGE TO

THE AMENDMENT TO THE

TRANSDIGM INC. CREDIT AGREEMENT

Name of Lender: BARCLAYS BANK PLC         by      

    /s/ Noam Azachi

   Name: Noam Azachi    Title: Assistant Vice President

Name of Lender: FIRSTMERIT BANK, N.A.    by     

/s/ Robert B. Morlan

        Name: Robert B. Morlan         Title: Senior Vice President
Name of Lender: MORGAN STANLEY BANK, N.A.    by     

/s/ Susan E. Saxe

        Name: Susan E. Saxe         Title: Authorized Signatory Name of Lender:
RAYMOND JAMES BANK FSB    by     

/s/ Garrett McKinnon

        Name: Garret McKinnon         Title: Senior Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE TRANSDIGM INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Name of Lender: UBS LOAN FINANCE LLC                 by   

/s/ Irja R. Otsa

   Name: Irja R. Otsa    Title: Associate Director                 by   

/s/ Mary E. Evans

   Name: Mary E. Evans    Title: Associate Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE TRANSDIGM INC. CREDIT AGREEMENT]